Citation Nr: 1022407	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The Veteran's claims file has since been 
transferred to the RO in Newark, New Jersey for further 
handling.  He appeared and testified at a September 2008 
Travel Board hearing that was held at the Newark RO.

The Veteran's claim was previously remanded by the Board in 
February 2009 for further development which was to include:  
sending the Veteran a letter explaining the need for 
additional evidence on his claim and requesting the Veteran 
to provide a signed release with the names and addresses for 
Evers Psychological Association, P.C. and his group 
therapist, Don Sergeant; making efforts to obtain the records 
from Evers Psychological Association and Don Sergeant; and 
readjudicating the Veteran's claim.  For the reasons 
discussed below, the Board finds that this matter must be 
remanded again for further claims development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Consistent with the Board's February 2009 remand, a letter 
was mailed to the Veteran in March 2009 that explained the 
need for additional evidence concerning his claim.  He was 
provided a VA 21-4142 release and was requested to provide on 
the release the names and addresses for Evers Psychological 
Associates and his group therapist, Don Sergeant.

In March 2009, the Veteran responded in writing and states 
that he received treatment in March 2007 from Dr. Remo at the 
"Ft. Monmouth Medical Center."  He states that he was 
referred by Dr. Remo for group counseling from Don Sergeant.  
Dr. Remo subsequently left the Ft. Monmouth facility, and the 
Veteran was subsequently treated by Dr. Cheo and Dr. 
Schroeder.  The Veteran also relates that he was continuing 
to receive treatment from Evers Psychological Associates.  
The Veteran did not, however, provide a signed release for 
either the Ft. Monmouth facility or for Evers Psychological 
Associates.

In April 2009, VA provided the Veteran with a new letter and 
VA 21-4142 release and requested that the Veteran provide 
signed releases for Ft. Monmouth Medical Center, Dr. Remo, 
Dr. Sergeant, Dr. Cheo, Dr. Schroeder, and Evers 
Psychological Associates.

In a reply letter provided later that month, the Veteran 
returned the requested VA 21-4142 releases.  He indicates in 
the letter that he was advised that the releases were not 
needed, and thus it is unclear whether they were signed when 
they were returned.  The Veteran clarifies that Don Sergeant 
is not a doctor, and, that Dr. Remo, Dr. Cheo and Dr. 
Schroeder provided treatment from the "Fort Monmouth VA 
clinic."  According to the Veteran, he still treats with Dr. 
Schroeder and is also receiving ongoing treatment at Evers 
Psychological Association.  He also reports that he received 
treatment at some point at the VA medical center in East 
Orange, New Jersey.

In May 2009, the Veteran provided a copy of a September 2008 
private psychiatric report from Evers Psychological 
Associates, which is duplicative of documents already in the 
claims file.  VA treatment records presently in the claims 
file only pertain to treatment from March to August of 2007.

There is no documentation in the claims file that indicates 
any efforts to obtain the Veteran's private treatment records 
from Evers Psychological Associates or his treatment records 
from the VA medical centers in Ft. Monmouth, New Jersey or 
East Orange, New Jersey.  Nonetheless, the Veteran's claim 
was subsequently readjudicated in an April 2010 Supplemental 
Statement of the Case which reaffirms the assignment of a 30 
percent initial disability rating for PTSD.

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Despite 
the information provided by the Veteran in his March and 
April 2009 letters, no documented efforts have been made to 
obtain the Veteran's past and current records from the VA 
medical centers in either Ft. Monmouth, New Jersey or East 
Orange, New Jersey.  Also, no documented efforts have been 
made to obtain the Veteran's private treatment records from 
Evers Psychological Associates.  It is unclear as to whether 
the Veteran's group therapist, Don Sergeant, is affiliated 
with the VA medical centers in either Ft. Monmouth or East 
Orange.  

Under the circumstances, VA must make efforts to obtain the 
Veteran's VA treatment records and private treatment records.  
VA should also contact the Veteran and ask that he clarify 
whether Don Sergeant operates a private practice or provides 
treatment at a VA medical facility.  If the Veteran advises 
that Mr. Sergeant operates a private practice, a VA 21-4142 
release for records from Mr. Sergeant should be requested 
from the Veteran.  If the Veteran advises that Mr. Sergeant 
provides treatment from a VA medical facility, then efforts 
should be made to obtain the corresponding treatment records 
from that VA facility directly.  The Veteran should be 
reminded that VA's duty to assist a claimant is not always a 
"one-way street."  A claimant seeking help cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of entitlement to an initial 
evaluation in excess of 30 percent for an 
acquired psychiatric disorder, to include 
PTSD. on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should be asked to clarify 
whether Don Sergeant provides his group 
therapy treatment at a VA medical 
facility or a private practice.  He 
should also be provided a VA 21-4142 
release with the name and address for 
Evers Psychological Associates and be 
requested to sign the release before 
returning it to VA.  If Don Sergeant is 
identified as operating a private 
practice, the Veteran should also be 
requested to provide the name and address 
for Mr. Sergeant on a VA 21-4142 release 
form, as well as the name(s) and 
address(es) of any other private medical 
facilities that have provided treatment 
for his PTSD.

The Veteran should be reminded in the 
letter that VA's duty to assist a 
claimant is not always a "one-way 
street."  A claimant seeking help cannot 
passively wait for it in those 
circumstances where he or she may or 
should have information that is essential 
in obtaining putative evidence.  See 
Wood, 1 Vet. App. at 193.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  Such efforts should include 
requests for VA treatment records from 
the VA facilities in Ft. Monmouth, New 
Jersey and East Orange, New Jersey, the 
group counseling records of Don Sergeant, 
and for private treatment records from 
Evers Psychological Associates and any 
other private treatment providers 
identified by the Veteran.

All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After completion of the above 
development, the Veteran's claim of 
entitlement to an initial evaluation in 
excess of 30 percent for an acquired 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the 
determination is not fully favorable to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

